









CONSULTING AGREEMENT
This “Consulting Agreement” (“Agreement”) with an effective date of March 16,
2018 (the “Effective Date”), sets forth the terms and conditions whereby
McKinsey & Company, Inc. United States, with offices at, among other locations,
1200 Nineteenth Street NW, Suite 1000, Washington, D.C. 20036 (“McKinsey”)
agrees to provide certain services to Universal Technical Institute, Inc.
(“UTI”) with its headquarters located at 16220 N. Scottsdale Road, Suite 100,
Scottsdale, Arizona 85254.


1.SERVICES.
1.1UTI hereby engages McKinsey, and McKinsey hereby accepts such engagement, as
an independent contractor to provide certain services to UTI on the terms and
conditions set forth in this Agreement.
1.2McKinsey shall provide to UTI the following consulting services:
transformation office development, performance infrastructure, and change
management relating to marketing, admissions, future student processing,
retention and completion, and cost savings initiatives (collectively, the
“Services”). The Services will be more fully-described in one or more
mutually-agreeable statements of work (collectively, “SOW”) that will define the
scope of work, project specific activities, deliverables, and benchmarks. In the
event that the SOW and Agreement are in conflict, the Parties will attempt to
harmonize the SOW and Agreement. If that is not accomplished, this Agreement
shall take control. McKinsey shall provide to UTI the variety of bundled
services set forth above and detailed in the SOW. In order to perform the
Services, McKinsey will deploy a set of full-time teams and part-time senior
experts to establish the transformation infrastructure and to support the UTI
team in planning and implementing the initiatives as set forth in the SOW.
1.3It is expressly acknowledged and agreed that the role of McKinsey is to be
advisory in nature and under no circumstances will any member(s) of the McKinsey
team serving UTI be considered to be an officer, director, or employee of UTI,
or have the power or authority to bind or commit UTI including, without
limitation, the power or authority to enter into any agreement or undertaking on
behalf of UTI, nor will McKinsey engage in any student recruiting activity
constituting securing enrollments or the award of financial aid under Title IV
of the Higher Education Act of 1965, as amended, and the rules and regulations
thereunder (the “HEA”). McKinsey is not UTI’s agent or fiduciary.
1.4To the extent McKinsey performs any Services on UTI’s premises or using UTI’s
equipment, McKinsey shall comply with all applicable policies of UTI relating to
business and office conduct, health and safety, and use of UTI’s facilities,
supplies, information technology, equipment, networks, and other resources.
1.5Unless otherwise set forth in the SOW, McKinsey shall furnish, at McKinsey’s
own expense, the equipment, supplies, and other materials used to perform the
Services. UTI shall provide





--------------------------------------------------------------------------------





McKinsey with access to its premises, data, and equipment to the extent
necessary for the performance of the Services.
2.TERM. The term of this Agreement shall commence on the Effective Date and
shall continue from the Effective Date to September 30, 2020, unless earlier
terminated in accordance with Section 10 below (the “Term”) or by mutual
agreement of the parties. Any extension of the Term will be subject to a mutual
written agreement between the parties.
3.FEES AND EXPENSES.
3.1The compensation to McKinsey for the combined collective Services in this
Agreement shall be comprised of the following package: UTI shall pay McKinsey a
fee of $9,300,000.00, which shall be reduced by the $330,000.00 in fees incurred
prior to execution of this Agreement (the “Fee”). To the extent those incurred
fees are invoiced prior to the first invoice issued under the SOW, then the
total Fee shall be reduced accordingly to $8.97M. UTI shall pay the fee in
sixteen (16) equal monthly installments commencing thirty (30) days after the
Effective Date, with all subsequent payments to be due on the same day of each
month after that. If any payment falls due on a Saturday, Sunday, or federal
holiday, the payment shall be due on the next business day. McKinsey shall be
eligible for an additional fee of up to $4,660,000.00 (the “Revenue Sharing Fee
and Cost Savings Sharing”) pursuant to the SOW. This combined fee package shall
constitute consideration for the complete collective scope of Services to be
rendered by McKinsey pursuant to the SOW. McKinsey acknowledges that McKinsey
will receive an IRS Form 1099-MISC from UTI, and that McKinsey shall be solely
responsible for all federal, state, and local taxes, as set out in Section 4.2
below.
3.2McKinsey is solely responsible for any travel or other costs or expenses
incurred by McKinsey in connection with the performance of the Services, and in
no event shall UTI reimburse McKinsey for any such costs or expenses. Without
limiting the foregoing, the Fee and Revenue Sharing Fee are inclusive of all
costs and expenses.
4.RELATIONSHIP OF THE PARTIES.
4.1McKinsey is an independent contractor of UTI, and this Agreement shall not be
construed to create any association, partnership, joint venture, employee, or
agency relationship between McKinsey and UTI for any purpose. McKinsey has no
authority (and shall not hold itself out as having authority) to bind UTI and
McKinsey shall not make any agreements or representations on UTI’s behalf
without UTI’s prior written consent.
4.2Without limiting Section 4.1, McKinsey will not be eligible to participate in
any vacation, group medical or life insurance, disability, profit sharing or
retirement benefits, or any other fringe benefits or benefit plans offered by
UTI to its employees, and UTI will not be responsible for withholding or paying
any income, payroll, Social Security, or other federal, state, or local taxes,
making any insurance contributions, including for unemployment or disability, or
obtaining workers’ compensation insurance on McKinsey’s behalf. McKinsey shall
be responsible for, and shall indemnify UTI against, all such taxes or
contributions, including penalties and interest. Any persons employed or engaged
by McKinsey in connection with the performance of the Services shall be





--------------------------------------------------------------------------------





McKinsey’s employees or contractors and McKinsey shall be fully responsible for
them and indemnify UTI against any claims made by or on behalf of any such
employee or contractor.
5.INTELLECTUAL PROPERTY RIGHTS.
5.1UTI is and shall be the sole and exclusive owner of all right, title, and
interest throughout the world in and to all the results and proceeds of the
Services furnished under this Agreement, including but not limited to the
deliverables set out on SOW (collectively, the “Deliverables”), including all
patents, copyrights, trademarks, trade secrets, and other intellectual property
rights (collectively “Intellectual Property Rights”) therein. McKinsey agrees
that the Deliverables are hereby deemed a “work made for hire” as defined in 17
U.S.C. § 101 for UTI. If, for any reason, any of the Deliverables do not
constitute a “work made for hire,” McKinsey hereby irrevocably assigns to UTI,
in each case without additional consideration, all right, title, and interest
throughout the world in and to the Deliverables, including all Intellectual
Property Rights therein.
5.2Any assignment of copyrights under this Agreement includes all rights of
paternity, integrity, disclosure, and withdrawal and any other rights that may
be known as “moral rights” (collectively, “Moral Rights”). McKinsey hereby
irrevocably waives, to the extent permitted by applicable law, any and all
claims McKinsey may now or hereafter have in any jurisdiction to any Moral
Rights with respect to the Deliverables.
5.3Except as provided herein or required by applicable law and/or regulation,
UTI agrees that it will not use McKinsey’s name, refer to McKinsey’s work, or
make the Deliverables or the existence or terms of this Agreement available
outside UTI without McKinsey’s prior written permission.
5.4Notwithstanding Section 5.1, McKinsey shall retain ownership of all concepts,
know-how, tools, frameworks, models, and industry perspectives developed or
enhanced outside of or in connection with the Services (the “McKinsey Tools”),
it being understood that none of the McKinsey Tools will contain the UTI’s
Confidential Information. To the extent the Deliverables include any McKinsey
Tools, McKinsey hereby grants UTI a non-exclusive, non-transferable,
non-sublicenseable, worldwide, royalty-free license to use and copy the McKinsey
Tools solely as part of the Deliverables and subject to the conditions set forth
in Section 5.3.
6.CONFIDENTIALITY.
6.1McKinsey acknowledges that McKinsey will have access to information that is
treated as confidential and proprietary by UTI including without limitation the
existence and terms of this Agreement, trade secrets, technology, and
information pertaining to business operations and strategies, customers,
pricing, marketing, and finances, in each case whether spoken, written, printed,
electronic, or in any other form or medium; such information may also include
student “education records” containing “personally identifiable information”
about students and/or prospective students of UTI that is or could become
protected by the Family Educational Rights and Privacy Act, 20 U.S.C. 1232g and
34 CFR Part 99 (“FERPA”) (collectively, the “Confidential Information”). (All
terms in quotation marks in this paragraph shall have the meaning ascribed under
FERPA.) The parties accordingly agree that for the purpose of this Agreement
only, McKinsey





--------------------------------------------------------------------------------





shall be a “school official” with “legitimate educational interests” in student
data, and as such McKinsey agrees to abide by the requirements imposed by 34 CFR
99.33(a) and McKinsey will not re-disclose education records containing student
data to third parties without the prior written consent of UTI. McKinsey further
acknowledges and agrees that it shall use student data solely on a need-to-know
basis in pursuit of the commitments and undertakings of this Agreement, and
shall limit disclosure to those individuals within its organization that have a
“legitimate educational interest”.
6.2Any Confidential Information that McKinsey develops in connection with the
Services, including but not limited to any Deliverables (excluding the McKinsey
Tools), shall be subject to the terms and conditions of this clause. McKinsey
agrees to treat all Confidential Information as strictly confidential, not to
disclose Confidential Information or permit it to be disclosed, in whole or
part, to any third party without the prior written consent of UTI in each
instance, and not to use any Confidential Information for any purpose except as
required in the performance of the Services. McKinsey shall notify UTI
immediately in the event McKinsey becomes aware of any loss or disclosure of any
Confidential Information.
6.3Confidential Information shall not include information that:
(a)is or becomes generally available to the public other than through McKinsey’s
breach of this Agreement; or
(b)is communicated to McKinsey by a third party that had no confidentiality
obligations with respect to such information.
6.4UTI agrees that it will not use McKinsey’s name in publicly filed documents
without prior written consent unless otherwise required by law or NYSE listing
requirements. Nothing herein shall be construed to prevent disclosure of
Confidential Information as may be required by applicable law or regulation, or
pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency, provided that the disclosure does not exceed the
extent of disclosure required by such law, regulation, or order. McKinsey agrees
to provide written notice of any such order to an authorized officer of UTI
within seven (7) days of receiving such order, but in any event sufficiently in
advance of making any disclosure to permit UTI to contest the order or seek
confidentiality protections, as determined in UTI’s sole discretion.
7.REPRESENTATIONS AND WARRANTIES; COVENANTS.
7.1McKinsey represents and warrants to UTI, as of the Effective Date and
throughout the entire Term of the Agreement, as follows:
(a)McKinsey has the right to enter into this Agreement, to grant the rights
granted herein and to perform fully all of McKinsey’s obligations in this
Agreement;
(b)McKinsey is not affiliated with UTI and is not affiliated with any other
institution that provides educational services, as the concept of affiliation is
defined in provisions including, but not limited to, 2 C.F.R. § 180.905;





--------------------------------------------------------------------------------





(c)McKinsey’s entering into this Agreement with UTI and McKinsey’s performance
of the Services do not and will not conflict with or result in any breach or
default under any other agreement to which McKinsey is subject;
(d)McKinsey has the required skill, experience, and qualifications to perform
the Services. McKinsey shall perform the Services in a professional and
workmanlike manner in accordance with industry standards for similar services
and McKinsey shall devote sufficient resources to ensure that the Services are
performed in a timely and reliable manner;
(e)McKinsey shall perform the Services in compliance with all applicable
federal, state, and local laws and regulations;
(f)UTI will receive good and valid title to all Deliverables, free and clear of
all encumbrances and liens of any kind; and
(g)all Deliverables are and shall be McKinsey’s original work (except for
material in the public domain or provided by UTI) and do not and will not
violate or infringe upon the intellectual property right or any other right
whatsoever of any person, firm, corporation, or other entity.
7.2McKinsey further covenants and agrees that, during the entire Term of this
Agreement, it shall not:
(a)engage in any student recruiting activity, or secure any enrollments or the
award of any federal financial aid, as defined at 34 CFR 668.14(b)(22)(iii), or
provide any commission, bonus, or other incentive payment based in any part,
directly or indirectly, upon success in securing enrollments or the award of
financial aid, to any McKinsey employee, independent contractor, consultant,
subcontractor, or other person or entity engaged in any student recruitment or
admission activity, or such McKinsey employee, independent contractor,
consultant, subcontractor, or other person or entity with responsibility for
recruitment or admission of students;
(b)determine the number of students accepted for admission or enrollment at UTI
(c)undertake any actions involving the administration of federal financial aid
under Title IV of the HEA or that could cause McKinney to become a “third party
servicer” as defined at 34 CFR 668.25.
7.3McKinsey covenants and agrees that, during the entire Term of this Agreement,
it shall provide the full bundled array of Services pursuant to Section 1.2
above and as is more fully described in the SOW.
7.4UTI represents and warrants to McKinsey that:
(a)it has the full right, power, and authority to enter into this Agreement and
to perform its obligations hereunder; and
(b)the execution of this Agreement by its representative whose signature is set
forth at the end hereof has been duly authorized by all necessary corporate
action.





--------------------------------------------------------------------------------





7.5Many situations may arise that are not fully or clearly covered by the terms
set forth in this Agreement. The parties represent to each other that they will
work in good faith to resolve such situations in the spirit of this Agreement.
8.INDEMNIFICATION & LIABILITY.
8.1McKinsey shall defend, indemnify, and hold harmless UTI and its affiliates
and their officers, directors, employees, agents, successors, and assigns from
and against all losses, damages, liabilities, deficiencies, actions, judgments,
interests, awards, penalties, fines, costs, or expenses of whatever kind
(including reasonable attorneys’ fees) to the extent arising out of or resulting
from McKinsey’s breach of any express representation, covenant or warranty under
this Agreement.
8.2UTI may satisfy such indemnity (in whole or in part) by way of deduction from
any payment due to McKinsey.
8.3The Services shall not be deemed investment, legal, tax, accounting or other
regulated advice. McKinsey does not supplant UTI’s management or other
decision-making bodies and does not guarantee results. UTI remains solely
responsible for its decisions, actions, use of the Deliverables and compliance
with applicable laws, rules and regulations. UTI agrees to pay for reasonable
costs McKinsey incurs as a result of its required participation as a non-party
in any legal, regulatory, or administrative proceeding relating to the Services.
In no event shall McKinsey’s liability to UTI in connection with the Services
exceed the fees received by McKinsey in connection with the Services, plus
reasonable attorneys’ fees and costs. Neither party will be liable for any lost
profits or other indirect, consequential, incidental, punitive or special
damages.
9.INSURANCE. During the Term, McKinsey shall maintain in force adequate workers’
compensation, commercial general liability, errors and omissions, and other
forms of insurance, in each case with insurers reasonably acceptable to UTI,
with policy limits sufficient to protect and indemnify UTI and its affiliates,
and each of their officers, directors, agents, employees, subsidiaries,
partners, members, controlling persons, and successors and assigns, from any
losses resulting from McKinsey’s conduct, acts, or omissions or the conduct,
acts, or omissions of McKinsey’s agents, contractors, servants, or employees.
UTI shall be listed as an additional insured under such policy, and McKinsey
shall forward a certificate of insurance verifying such insurance upon UTI’s
written request, which certificate will indicate that such insurance policies
may not be canceled before the expiration of a 30-day notification period and
that UTI will be immediately notified in writing of any such notice of
termination.
10.TERMINATION.
10.1Either McKinsey or UTI may terminate this Agreement, effective immediately
upon written notice to the other party to this Agreement, if the other party
breaches this Agreement, and such breach is incapable of cure, or with respect
to a breach capable of cure, the other party does not cure such breach within
thirty (30) days after receipt of written notice of such breach.
10.2Either party may, upon written notice to the other party, terminate the
Agreement for cause if any of the following conditions arise:





--------------------------------------------------------------------------------





(a)The change or announcement of an impending change in actual or de facto
control of either party;
(b)Neither the current UTI C.E.O. or C.O.O. are directly responsible for the
management of the consulting arrangement with McKinsey such that successful
execution of the Agreement is no longer a key business priority for UTI;
(c)A material change in the business portfolio, e.g., programs and campuses, of
UTI that was not previously disclosed to McKinsey;
10.3 In the event any of the conditions occur in 10.3(a) or 10.3(b), as set
forth below, the parties pledge to work in good faith to modify this Agreement
in a manner consistent with objectives of this agreement as the preferred
alternative to termination. In the event such modification is not possible, the
parties will work in good faith to effectuate an organized wind-down of the
Services.
(a)A change in regulation or laws which makes it unlikely that the SOW can be
achieved; or
(b)A force majeure event, including, without limitation, labor disputes,
strikes, walk-outs, delays relating to supply of services, disruption in supply
chain, damage to or breakdown of UTI’s headquarters, hurricanes, earthquakes,
floods, snow storms, ice storms, electrical failure or any other natural
disasters or acts of God, war, sabotage, military actions (or the escalation
thereof), terrorist attack, or epidemic, occurs which materially impacts the Fee
or the Revenue Sharing Fee.
10.4UTI may terminate this Agreement without cause upon thirty (30) days'
written notice to McKinsey. The effective date of termination shall be thirty
(30) days after the date of written notice.
10.5In the event McKinsey terminates for UTI’s breach under Section 10.1, or
McKinsey terminates for cause under Section 10.2, or UTI terminates without
cause pursuant to Section 10.4, UTI shall pay McKinsey amounts as set forth on
the following table in accordance with the timing of the termination as set
forth below:
Termination Timing
Amount
after April 30, 2018
2,900,000
after May 31, 2018
3,900,000
after June 30, 2018
4,800,000
after July 31, 2018
5,650,000
after August 31, 2018
6,350,000
after September 30, 2018
7,050,000
after October 31, 2018
7,700,000
after November 30, 2018
8,350,000
after December 31, 2018
8,970,000






--------------------------------------------------------------------------------







Additionally, UTI shall pay McKinsey the greater of (a) the Revenue Sharing Fee
and/or Cost Savings Sharing already earned or (b) Revenue Sharing Fee and/or
Cost Savings Sharing of $1M if terminated on or before December 31, 2018, or $2M
if terminated after December 31, 2018 and on or before December 31, 2019, or $3M
if terminated after December 31, 2019 and on or before September 30, 2020.
10.6In the event UTI terminates for McKinsey’s incurable breach under Section
10.1, McKinsey shall retain any fees paid regardless of whether from the Fee,
Revenue Sharing Fee, and/or Cost Savings Sharing and shall not be entitled to
any other fees whatsoever.
10.7In the event any of the conditions in Section 10.2 occur, the parties pledge
to work in good faith to modify this Agreement in a manner consistent with
objectives of this Agreement as the preferred alternative to termination. In the
event such modification is not possible, the parties will work in good faith to
effectuate an organized wind-down of the Services.
10.8Upon expiration or termination of this Agreement for any reason, or at any
other time upon UTI’s written request, McKinsey shall, within fifteen (15) days
after such expiration or termination:
(a)deliver to UTI all Deliverables (whether complete or incomplete) and all
data, information, finances, hardware, software, tools, equipment, or other
materials provided for McKinsey’s use by UTI;
(b)deliver to UTI all tangible documents and materials (and any copies)
containing, reflecting, incorporating, or based on the Confidential Information;
(c)permanently erase all of the Confidential Information from McKinsey’s
computer systems; and
(d)certify in writing to UTI that McKinsey has complied with the requirements of
this clause.
10.9The terms and conditions of this clause and Sections 4, 5, 6, 7, 8, 11, 12,
13, and 14 shall survive the expiration or termination of this Agreement.
11.NON-SOLICITATION. McKinsey agrees that during the Term of this Agreement and
for a period of 12 months following the termination or expiration of this
Agreement, it shall not make any solicitation to employ UTI’s personnel without
written consent of UTI to be given or withheld in UTI’s sole discretion.
12.ASSIGNMENT. Neither party may assign any rights, or delegate or subcontract
any obligations, under this Agreement without the other party’s prior written
consent. Any assignment in violation of the foregoing shall be deemed null and
void. Subject to the limits on assignment





--------------------------------------------------------------------------------





stated above, this Agreement will inure to the benefit of, be binding upon, and
be enforceable against each of the parties hereto and their respective
successors and assigns.
13.MISCELLANEOUS.
13.1All notices, requests, consents, claims, demands, waivers, and other
communications hereunder (each, a “Notice”) shall be in writing and addressed to
the parties at the addresses set forth on the first page of this Agreement (or
to such other address that may be designated by the receiving party from time to
time in accordance with this Section). All Notices shall be delivered by
personal delivery, nationally recognized overnight courier (with all fees
prepaid), facsimile, email (with confirmation of transmission), or certified or
registered mail (in each case, return receipt requested, postage prepaid).
Except as otherwise provided in this Agreement, a Notice is effective only if
(a) the receiving party has received the Notice and (b) the party giving the
Notice has complied with the requirements of this Section.
13.2This Agreement, together with any other documents incorporated herein by
reference, and the SOW constitutes the sole and entire agreement of the parties
to this Agreement with respect to the subject matter contained herein, and
supersedes all prior and contemporaneous understandings, agreements, drafts,
representations, and warranties, both written and oral, with respect to such
subject matter.
13.3This Agreement may only be amended, modified, or supplemented by an
agreement in writing signed by each party hereto, and any of the terms thereof
may be waived, only by a written document signed by each party to this Agreement
or, in the case of waiver, by the party or parties waiving compliance.
13.4The failure of any party to insist in any one or more instances upon the
performance of any of the provisions of this Agreement or to pursue its rights
hereunder shall not be construed as a waiver of any such provisions or the
relinquishment of any such rights.
13.5This Agreement is the result of negotiations between the parties, and no
party shall be deemed to be the drafter of this Agreement.  The language of all
parts of this Agreement shall in all cases be construed as a whole, according to
its fair meaning and not strictly for or against any party.  
13.6This Agreement shall be interpreted without any presumption or inference
based upon or against the party causing this Agreement to be drafted. UTI
acknowledges that McKinsey is not a registered lobbyist and agrees that McKinsey
will not be performing lobbying services under this Agreement.
13.7If any term of this Agreement is to any extent illegal, otherwise invalid,
or incapable of being enforced, such term shall be excluded to the extent of
such invalidity or unenforceability; all other terms hereof shall remain in full
force and effect.
13.8In the event that the parties working in good faith are unable to resolve
any dispute arising under the Agreement within thirty (30) days, or such earlier
time period as mutually agreed





--------------------------------------------------------------------------------





by the parties, such dispute (other than a dispute related to a breach of
confidentiality) shall then be decided exclusively by confidential, binding,
non-appealable arbitration in the County of New York, New York under the
Commercial Arbitration Rules then in effect (the “Rules”) of the American
Arbitration Association (the “AAA”), before a sole arbitrator who shall be a
retired or former judge or attorney with at least ten (10) years of experience
and be mutually acceptable to the parties. If the parties cannot agree upon an
arbitrator within thirty (30) days after the initiation of arbitration then the
appointment of the sole arbitrator shall be made by the AAA in accordance with
the Rules, except as they may be modified by the mutual agreement of the
parties. The award of any arbitration shall be final, conclusive and binding on
the parties, and judgment on the award may be entered in any court of competent
jurisdiction. The arbitrator shall be limited, in granting any relief, to comply
with the provisions of this Agreement, including with respect to the award of
damages or the limitation thereof. Either party may seek interim measures of
protection concerning any subject matter of the dispute subject to arbitration,
including but not limited to interim injunctive relief, in a court of competent
jurisdiction located in the County of New York, New York.
13.9With respect to either party, the term “affiliates” means any entities that
directly or indirectly control or are controlled by, or under the same control
as, such party or any other entities affiliated with such party or entities.
Unless noted otherwise, any reference to McKinsey and/or UTI shall include
affiliates.
13.10This Agreement may be executed in multiple counterparts and by facsimile
signature, each of which shall be deemed an original and all of which together
shall constitute one instrument.
If this Agreement accurately sets forth the understandings by and between UTI
and McKinsey, execute the enclosed copy of this Agreement and return it to UTI.
UNIVERSAL TECHNICAL INSTITUTE, INC.
BY:________________________________                         
Name:______________________________                    
Title:_______________________________                        
Date:_______________________________ 


MCKINSEY & COMPANY, INC. UNITED STATES
BY:________________________________                         
Name:______________________________                    
Title:_______________________________                        
Date:_______________________________ 
Federal Tax Id. No.:







